ORDER

PER CURIAM..
Jessie Mann (Defendant) appeals the judgment of conviction for first-degree child molestation that the Circuit Court of Cape Girardeau County entered after a bench trial. Defendant claims the trial court plainly erred in: (1) admitting the child victim’s out-of-court statements; (2) admitting the video recording of the child victim’s deposition; and (3) permitting the prosecutor to cross-examine Defendant about his school-age Facebook friends.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, 'prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).